138 Nev., Advance Opinion 4 1 1
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                TONY MATKULAK,                                         No. 83173
                Appellant,
                vs.
                KOURTNEY L. DAVIS,                                        FILE
                Respondent.
                                                                          SEP 0 1 2022
                                                                        EL
                                                                      CLERK
                                                                     BY
                                                                          C IEF DEPUTY CLERK


                           Appeal from a district court order establishing child custody,
                visitation, and child support.   Second Judicial District Court, Family
                Division, Washoe County; Sandra A. Unsworth, Judge.
                           Affirmed in part, reversed in part, and remanded.


                Willick Law Group and Marshal S. Willick, Las Vegas,
                for Appellant.

                Bader & Ryan and Kevin P. Ryan and Todd A. Bader, Reno,
                for Respondent.




                BEFORE THE SUPREME COURT, SILVER, CADISH, and PICKERING,
                JJ.


                                                 OPINION

                By the Court, SILVER, J.:
                           Where separated parents cannot agree on child support, NAC
                425.140 provides the framework for calculating the parents' base child
                support obligations. But a district court may, pursuant to NAC 425.150(1),
                deviate from that calculation and adjust a party's child support obligation
SUPREME COURT
     OF
   NEVADA

(0) I947A
                as required to meet the child's specific needs and based on the parties'
                economic circumstances. Although a court may base a deviation on the
                relative income of the parties' households, under NAC 425.150(1)(0, the
                adjustment cannot exceed the other party's total obligation.
                            In this case, appellant is substantially wealthier than
                respondent and, based on this income disparity, the district court increased
                appellant's child support obligation by nearly $2,000 per month over NAC
                425.140's base child support obligation. The district court also awarded
                respondent her attorney fees. Although an upward adjustment was allowed
                by NAC 425.150 and was supported by the district court's detailed findings
                on the relevant factors, we conclude the district court erred by exceeding
                the NAC 425.150(1)(f) cap. We therefore reverse and remand for the district
                court to reduce appellant's monthly child support obligation consistent with
                NAC 425.150(1)(f), but we affirm the award of attorney fees.
                                          FACTUAL HISTORY
                            Appellant Tony Matkulak and respondent Kourtney Davis have
                one child, B.M., born in May 2018. The parties were never married. In
                April 2020, Davis petitioned to establish custody, visitation, and child
                support. The parties stipulated to share joint legal and physical custody,
                and Matkulak voluntarily agreed to pay Davis approximately $1,850 per
                rnonth in child support. Davis supports herself and the record does not
                indicate she is struggling financially, but Matkulak's monthly income of
                approximately $38,000      far   outstrips   Davis's   monthly   income   of
                approximately $5,000.1    Thus, Davis sought an upward adjustment to



                     1 Below, Davis indicated that B.M.'s basic needs were being met
                without an upward adjustment and that she had sufficient money to cover
                B.M.'s expenses and to save for her retirement.
SUPREME COURT
        OF
     NEVADA
                                                     2
()) I947A
                Matkulak's child support obligation.       Specifically, Davis argued that
                additional child support would allow her to move into a house with a larger
                yard and a security system, eat out more often, work less, increase her
                retirement savings and financial security, and reduce her stress levels—all
                things that would ultimately benefit B.M.
                              Pursuant to NAC 425.140, the district court calculated Davis's
                monthly obligation as $823.04 and Matkulak's monthly obligation as
                $2,415.70.     The court offset Matkulak's monthly obligation by Davis's
                monthly obligation as required by NAC 425.115(3) because the parties
                share joint physical custody, finding that Matkulak accordingly owed Davis
                $1,592.562 per month. But applying NAC 425.150(1), the court concluded
                the monthly obligation was insufficient to meet B.M.'s specific needs arising
                from the parties' disparate economic circumstances. The court addressed
                each of the NAC 425.150(1) factors, finding that factors f, g, and h weighed
                in favor of an upward deviation. Specifically, the court concluded that under
                factor f Matkulak makes 7.46 times the amount per month that Davis
                makes from working two jobs; that under factor g B.M. has additional
                expenses for childcare, extracurricular activities, and health insurance; and
                that under factor h Matkulak has the ability to pay additional child support.
                              Accordingly, the district court ordered Matkulak to pay 100
                percent of B.M.'s childcare and medical expenses, 75 percent of B.M.'s
                extracurricular expenses, and $3,500 per month in child support. The court
                additionally awarded Davis her attorney fees. Matkulak appeals.




                      2We    note this number should be $1,592.66 per month.
SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                                               DISCUSSION
                            Matkulak argues the district court improperly increased his
                monthly child support obligation based solely on his greater income and
                further erred by awarding attorney fees to Davis.
                The upward adjustment to Matkulak's child support obligation
                            We review the district court's decision regarding a child support
                obligation for an abuse of discretion. Flynn v. Flynn, 120 Nev. 436, 440, 92
                P.3d 1224, 1227 (2004). But we review questions of statutory interpretation
                de novo. Valdez v. Aguilar, 132 Nev. 388, 390, 373 P.3d 84, 85 (2016). In
                interpreting a statute or regulation, we give effect to its plain meaning and,
                to the extent it is ambiguous, we interpret it consistent with reason and
                public policy. Id.; see also Silver State Elec. Supply Co. v. State, Dep't of
                Taxation, 123 Nev. 80, 85, 157 P.3d 7120, 713 (2007) ("Statutory
                construction rules also apply to administrative regulations."). We consider
                provisions as a whole and will avoid interpretations that render phrases
                superfluous or nugatory. Manuela v. Eighth Judicial Dist. Court, 132 Nev.
                1, 6-7, 365 P.3d 497, 501 (2016).
                            Pursuant to NRS 425.620, the Administrator of the Division of
                Welfare and Supportive Services of the Nevada Department of Health and
                Human Services has adopted various regulations in NAC Chapter 425
                pertaining to the support of dependent children. NAC 425.140 sets forth a
                framework for calculating a base child support obligation. By regulation, it
                is presumed that this amount provides for the child's basic needs. NAC
                425.100(2). A court may deviate from the NAC 425.140 framework if it
                calculates the base child support obligation and sets forth findings of fact
                supporting the deviation. NAC 425.100(3). NAC 425.150(1) additionally
                authorizes a court to adjust the base child support obligation "in accordance
                with the specific needs of the child and the economic circumstances of the
SUPREME COURT
          OF
      NEVADA
                                                      4
(0) 194.7.A
                parties" based on eight factors and specific findings of fact. Those factors
                are:
                                     (a) Any special educational needs of the child;
                                  (b) The legal responsibility of the parties for
                            the support of others;
                                  (c) The value of services contributed by either
                            party;
                                     (d) Any public assistance paid to support the
                            child;
                                  (e) The cost of transportation of the child to
                            and from visitation;
                                  (f) The relative income of both households, so
                            long as the adjustment does not exceed the total
                            obligation of the other party;
                                  (g) Any other necessary expenses for the
                            benefit of the child; and
                                     (h) The obligor's ability to pay.
                NAC 425.150(1)(a)-(h).
                            Matkulak contends that a precondition to applying any of the
                NAC 425.150(1) factors is that the adjustment must address a specific need
                of the child. Although we agree the court must appropriately weigh the
                child's specific needs in evaluating an adjustment, we disagree that NAC
                425.150(1) requires any adjustment to be based on a specific need of the
                child. NAC 425.150(1) permits district courts to adjust the child support
                obligation "in accordance with the specific needs of the child and the
                economic circumstances of the parties based upon the following factors and
                specific findings of factE.1" (Emphases added.) The phrase "in accordance
                with" means to be "in a manner conforming with." Accordance, New Oxford
                American Dictionary (3d ed. 2010); see also Accordance, Merriam-Webster's
                Collegiate Dictionary (11th ed. 2003) (defining the term as to be in
                conformity with). Thus, the child's specific needs, if any, along with the
SUPREME COURT
         OF
      NEVADA
                                                         5
(0) I 947A
                   parties' economic circumstances, provide a prism through which the court
                   must view the requested child support deviation to determine whether it is
                   appropriate. But pursuant to the plain language of NAC 425.150(1), it is
                   the eight factors therein that set forth possible bases upon which to order
                   an adjustment. Some of those factors regard specific needs a child may
                   have, but others do not, making clear that although an adjustment under
                   NAC 425.150(1) must conform with any specific needs the child may have,
                   an adjustment is not contingent on the child having a specific need for that
                   adjustment.
                               Here, the district court made findings on each of the NAC
                   425.150(1) factors, along with detailed findings on the parties' economic
                   circumstances and B.M.'s specific needs in light of those circumstances. In
                   ordering an upward adjustment, the court applied factors f, g, and h. Factor
                   f is "Mhe relative income of both households, so long as the adjustment does
                   not exceed the total obligation of the other party." NAC 425.150(1)(f). This
                   language allows one party's relative wealth to provide a basis for an upward
                   adjustment. The district court found that Matkulak earns 7.46 times more
                   than Davis in a month.        This factor therefore supports an upward
                   adjustment. Factor g, however, does not. That factor references "[a]ny
                   other necessary expenses for the benefit of the child," and although the court
                   found that B.M. had expenses related to childcare, extracurricular
                   activities, and health insurance, the court separately ordered Matkulak to
                   pay for those expenses, removing them from consideration for purposes of
                   NAC 425.150(1). Nor does factor h support an upward adjustment based on
                   one party's relative wealth. Factor h references "Mlle obligor's ability to
                   pay." But factor f already provides for such an adjustment and caps it at
                   "the total obligation of the other party." To read factor h as providing the
                   same grounds for an additional upward adjustment would create a conflict
SUPREME COURT
       OF
    NEVADA
                                                         6
(0) I947A otigto
                  with the cap in factor f andlor make factor f redundant. See Comm. to
                  Review Child Support Guidelines, Comm. Meeting Notes (Nev. Sept. 17,
                  2021) (discussing factor h as allowing a downward adjustment when the
                  party's life circumstances made it difficult for the party to pay the
                  regulatory amount of child support).
                              Thus, only factor f provides a basis for an upward adjustment
                  here. The district court's order focused on that factor, concluding that
                  B.M.'s specific needs are not met by the base child support obligation
                  because of the gross income disparity between the parties when considered
                  in conjunction with their respective expenses for food and shelter. Because
                  the district court ordered the adjustment in accordance with the child's
                  specific needs and the parties' economic circumstances, based on one of the
                  authorized factors, we conclude the district court did not err in ordering an
                  upward adjustment. That does not fully resolve the question before us,
                  however, as NAC 425.150(1)(f) allows an upward adjustment on that basis
                  only "so long as the adjustment does not exceed the total obligation of the
                  other party."    This language plainly caps the limit of any upward
                  adjustment here to Davis's monthly obligation amount, which the district
                  court calculated as $823.04. The district court therefore erred by increasing
                  Matkulak's monthly obligation by nearly $2,000 per month, as this far
                  exceeds the amount allowed by factor f. We therefore reverse the district
                  court's decision to increase Matkulak's child support obligation to $3,500
                  per month and remand with instructions to reduce Matkulak's monthly
                  child support obligation to no more than an additional $823.04 per month
                  above the base child support obligation.
                  Attorney fees
                              NRS 125C.250 gives the district court broad discretion in a
                  child custody action to order reasonable attorney fees and costs as
SUPREME COURT
        OF
     NEVADA
                                                         7
(0) I947A     •
                     determined by the court. The district court's decision to award attorney fees
                     will stand absent an abuse of discretion. See Miller v. Wilfong, 121 Nev.
                     619, 622, 119 P.3d 727, 729 (2005).
                                 Here, the district court found that an award to Davis was
                     proper because Matkulak used his superior wealth to unnecessarily
                     increase litigation costs. Matkulak argues the district court improperly
                     penalized him for correctly pointing out, as a negotiation tactic, that he was
                     voluntarily paying more child support than required by the regulations and
                     that a downward adjustment was possible. However, the district court
                     found that Matkulak requested a downward adjustment to pressure Davis
                     into accepting a settlement offer and that he engaged in other tactics to
                     increase litigation expenses, such as unnecessarily involving his attorney in
                     minutia.   Matkulak does not contest these findings, and to the extent
                     Matkulak argues it was Davis's conduct more than his own that increased
                     the litigation costs, we decline to reweigh the evidence on appeal. See Ellis
                     v. Carucci, 123 Nev. 145, 152, 161 P.3d 239, 244 (2007) (refusing to reweigh
                     credibility determinations on appeal); Quintero v. McDonald, 116 Nev.
                     1181, 1183, 14 P.3d 522, 523 (2000) (noting that this court is not at liberty
                     to reweigh evidence on appeal). Accordingly, even though we conclude the
                     upward adjustment here improperly exceeded the NAC 425.150(1) cap, we
                     conclude that Matkulak fails to show that the district court abused its
                     discretion in awarding attorney fees to Davis, and we affirm this portion of
                     the court's decision.
                                                   CONCLUSION
                                 NAC 425.150(1) provides district courts with the discretion to
                     adjust a child support obligation based on eight separate factors and in



SUPREME COURT
        OF
     NEVADA
                                                           8
(0) 1947A    Afet.
                accordance with the child's specific needs and the parties' economic
                circumstances. But when a court orders an upward adjustment based on
                NAC 425.150(1)(f), the relative income of the households, the amount of the
                other party's total obligation caps the upward adjustment.          Here, the
                district court did not err by basing an upward adjustment on NAC
                425.150(1)(f), but the court did err by ordering an upward adjustment in
                excess of the other party's total obligation. We further conclude that the
                district court did not abuse its discretion by awarding attorney fees. We
                therefore affirm in part, reverse in part, and remand this case to the district
                court with instructions to reduce the amount of Matkulak's monthly child
                support obligation in accordance with NAC 425.150(1)(f).



                                                                                     J.
                                                     Silver


                We concur:



                         6   0   44
                                                J.
                Cadish


                                                J.




SUPREME COURT
        OF
     NEVADA

                                                       9
(0) 3947A